MEMORANDUM DECISION
In 1998, James W. Pryor filed an action in the Ohio Court of Claims.  On January 29, 1999, the case was dismissed because Mr. Pryor had not filed a certificate of merit as required by R.C. 2305.011.
Mr. Pryor did not file a notice of appeal until March 10, 1999.  His notice of appeal was not filed within the thirty days required to appeal.  Therefore, this court does not have jurisdiction to hear this appeal on the merits.  As a result, this appeal must be and is dismissed.
Appeal dismissed.
DESHLER and BROWN, JJ., concur.
       DETERMINATIONS OF COURT RELEASED TUESDAY, NOVEMBER 9, 1999                         OPINIONS AND DECISIONS